ORDER
The Respondent, Henry S. Noble, was charged by the Petitioner, the Attorney Grievance Commission of Maryland, with violating various provisions of the Maryland Rules of Professional Conduct.
*43The Court transmitted the case to the Circuit Court for Montgomery County for a hearing before Judge L. Leonard Ruben. Following an evidentiary hearing Judge Ruben issued written findings of fact and conclusions of law in which he determined that the Respondent had violated Rules 1.3, 1.16, and 8.1 of the Rules of Professional Conduct.
Thereafter, the record of the circuit court was transmitted to this Court and Bar Counsel filed a recommendation that the Respondent be indefinitely suspended from the practice of law with a right to petition the Court for reinstatement after a period of ninety days.
Following a hearing before this Court to consider the arguments of assistant bar counsel and Respondent, the Respondent advised the Court that he would accept being placed on inactive status by the Court.
NOW, therefore, it is this 12th day of September, 1991, ORDERED, by the Court of Appeals of Maryland, that the Respondent, Henry S. Noble, be, and he is hereby, placed on inactive status from the practice of law effective September 24, 1991, and it is further
ORDERED that the Respondent shall pay all costs as taxed by the Clerk of this Court including the costs of transcripts, pursuant to Maryland Rule BV 15 c for which sum judgment is entered in favor of the Attorney Grievance Commission against Henry S. Noble, and it is further
ORDERED that the clerk of this Court shall remove the name of Henry S. Noble from the register of attorneys in this Court and certify that fact to the Trustees of the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in the State in accordance with Rule BV 13.